Citation Nr: 1720138	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating for residuals of left femur fracture status-post open reduction-internal fixation (left femur disability) in excess of 20 percent disabling prior to June 1, 2009; and in excess of 10 percent disabling thereafter, to include the propriety of the reduction from 20 percent to 10 percent, effective June 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama: a September 2006 rating decision continuing the evaluation of the Veteran's left femur disability at 20 percent disabling, and a February 2009 rating decision reducing the evaluation of the his left femur disability from 20 to 10 percent disabling, effective June 1, 2009.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the proceeding is included in the claims file.  

The Board notes that although evidence has been added to the claims file since the issuance of the December 2015 Supplemental Statement of the Case (SSOC), it may proceed to review the claim without initial review by the Agency of Original Jurisdiction (AOJ) where, as here, it is remanding the matter for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA's duty to assist includes attempting to obtain relevant medical treatment records that have been adequately identified.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  At his October 2016 hearing, the Veteran indicated that he was being treated by a private physician identified as Dr. Simmons.  As current evidence of record from Dr. J. Simmons only appears to include a December 2016 letter, there is an indication that there might be outstanding private medical treatment records that are pertinent to the Veteran's claim.  Accordingly, on remand, the AOJ should make efforts to obtain these, and any other outstanding, relevant treatment records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

VA's duty to assist also includes obtaining a medical examination or opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran has been afforded several VA examinations during the course of the appeal, an additional VA examination is needed before the Board can adjudicate his claim.  

First, there is some ambiguity as to whether the Veteran has ankylosis associated with his left femur disability.  Specifically, the August 2015 hip and thigh conditions examination report provides that a contributing factor of the Veteran's left femur disability was less movement than normal due to ankylosis, but it also indicates that the Veteran had no ankylosis of the left hip.  Second, additional clarification is needed as to whether the Veteran has any neurologic abnormalities associated with his left femur disability.  In this regard, the Board observes that an October 2004 private EMG report from the Alabama Spine Institute & Alabama Sports Medicine includes a finding of left peroneal nerve neuropathy.  Additionally, an August 2006 VA joints examination report includes a diagnosis of left peroneal nerve neuropathy based on EMG and NCV studies.  However, subsequent VA examination reports that attribute current symptoms to lumbar disc disease, such as an October 2008 VA joints examination report and a February 2017 VA peripheral nerves condition examination report, do not specifically address the finding of left peroneal nerve neuropathy based on an EMG study.  As such, the AOJ should afford the Veteran a new VA examination that addresses the current nature and severity of his left femur disability.  

Further, the examination report should include full range of motion studies of the Veteran's left hip and knee that indicate that range of motion testing of his left hip and knee, and, if possible, the opposite, undamaged joint(s), were performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, attempt to obtain medical records from Dr. J. Simmons in Linden, Alabama; and any relevant VA treatment records dated from October 2016 to the present.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran VA hip and thigh, and knee and lower leg examinations with an appropriate examiner to determine the current severity of his left femur disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is asked to provide the following information:  

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left hip and knee, and, if possible, the opposite, undamaged joint(s).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should clarify whether the Veteran has ankylosis associated with his left femur disability.  

In doing so, the examiner should note and address the August 2015 VA hip and thigh examination report, which provides that a contributing factor of the Veteran's left femur disability was less movement than normal due to ankylosis, but also indicates that the Veteran had no ankylosis of the left hip.  

d.  The examiner should address whether there are any neurological abnormalities associated with the Veteran's left femur disability, to include neuropathy, and if so, the examiner should indicate the severity of such symptoms.  

In rendering any opinions or conclusions regarding neurological abnormalities, the examiner should consider and address the October 2004 private EMG report from the Alabama Spine Institute & Alabama Sports Medicine that includes a finding of left peroneal nerve neuropathy, and the August 2006 VA joints examination report that includes a diagnosis of left peroneal nerve neuropathy based on EMG and NCV studies.  

e.  The examiner should address all current functional impairment from the Veteran's left femur disability, to include any impact on occupational functioning.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	Readjudicate the Veteran's claim, with consideration of all evidence associated with the Veteran's claims file since the issuance of the December 2015 SSOC.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

